Name: Commission Regulation (EEC) No 2702/84 of 25 September 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 9 . 84 Official Journal of the European Communities No L 256/ 15 COMMISSION REGULATION (EEC) No 2702/84 of 25 September 1984 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (z), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 785/84 (3 ), as last amended by Regulation (EEC) No 2444/84 (4 ) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1785/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35 . 0 OJ No L 167, 27. 6 . 1984, p. 30 . (4) OJ No L 228 , 25 . 8 . 1984, p. 15 . No L 256/ 16 Official Journal of the European Communities 26 . 9 . 84 ANNEX to the Commission Regulation of 25 September 1984 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 27 from 1 to 7 October 1984 (') Week No 28 from 8 to 14 October 1 984 (') Week No 29 from 15 to 21 October 1984 (') Week No 30 from 22 to 28 October 1 984 ( l ) Week No 31 from 29 October to 4 November 1 984 (') 02.01 A IV b) 1 69,675 69,975 71,250 72,750 75,000 2 48,773 48,983 49,875 50,925 52,500 3 76,643 76,973 78,375 80,025 82,500 4 90,578 90,968 92,625 94,575 97,500 5 aa) 90,578 90,968 92,625 94,575 97,500 bb) 126,809 1 27,355 1 29,675 132,405 136,500 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No .3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.